                                                                                                                       Case 3:17-cv-00223-RS Document 814 Filed 07/22/20 Page 1 of 4

                                                                                                                   


                                                                                                                X(OL]DEHWK%HUNH'UH\IXVV %DU1R 
                                                                                                                 :(1'(/526(1//3
                                                                                                                %URDGZD\WK)ORRU
                                                                                                                 2DNODQG&DOLIRUQLD
                                                                                                                7HOHSKRQH  
                                                                                                                 )D[  
                                                                                                                (PDLOHGUH\IXVV#ZHQGHOFRP
                                                                                                                 
                                                                                                                $WWRUQH\VIRU6XVDQ/8HFNHU5HFHLYHU
                                                                                                                 
                                                                                                                
                                                                                                                 
                                                                                                                
                                                                                                                                             81,7('67$7(6',675,&7&2857
                                                                                                               
                                                                                                                                           1257+(51',675,&72)&$/,)251,$
                                                                                                               
                                                                                                                                                 6$1)5$1&,6&2',9,6,21
                                                                                                              

                                                                                                               6(&85,7,(6$1'(;&+$1*(
                                                                                                                                                        &DVH1R&956
                                                                                                                 &200,66,21                            
                                                                                                               
                                                                                                                                                         
                                                             2 DNODQG  &D OLI RU QL D    




                                                                                                                              3ODLQWLII                
                     %UR DGZ D\   W K  ) OR RU 
:HQGHO5RVHQ//3




                                                                                                               
                                                                                                                                                         
                                                                                                                        YV                             
                                                                                                               
                                                                                                                                                         67,38/$7,21$1'25'(55(
                                                                                                                 6$1)5$1&,6&25(*,21$/&(17(5//&    :,7+'5$:$/2)5(&(,9(5 6
                                                                                                               7+20$60+(1'(5621&$/,)251,$
                                                                                                                                                         6(&21'027,21)2525'(5
                                                                                                                 *2/'0('$//3&$//62&.(7/3    $//2:,1*$1'',6$//2:,1*121
                                                                                                               &$//62&.(7,,/3&$//62&.(7,,,
                                                                                                                                                         (%,19(6725&/$,0,13$57
                                                                                                                 /3&2035(+(16,9(&$5(2)              $1*(/.((1( 38568$1772
                                                                                                               2$./$1'/31$3//3:(67
                                                                                                                                                         /2&$/58/( H 
                                                                                                               2$./$1'3/$=$/3&$//62&.(7       
                                                                                                                 //&&$//62&.(7,,//&&$//62&.(7    -XGJH +RQ5LFKDUG6HHERUJ
                                                                                                                 ,,,//&&2035(+(16,9(&$5(2)        'DWH $XJXVW
                                                                                                               &$/,)251,$//&,00(',$//&DQG
                                                                                                                                                         7LPH SP
                                                                                                               1257+$0(5,&$3///&                &UWUP *ROGHQ*DWH$YH
                                                                                                                                                                 WK)ORRU&RXUWURRP
                                                                                                          




                                                                                                                            'HIHQGDQWV                        6DQ)UDQFLVFR&$
                                                                                                                              
                                                                                                                            DQG
                                                                                                                 
                                                                                                               &$//62&.(7+2/',1*&203$1<//&
                                                                                                                 &$//62&.(7,,,+2/',1*&203$1<
                                                                                                               //&%(5.(/(<+($/7+&$5(
                                                                                                                 '<1$0,&6//&&(175$/&$/,)251,$
                                                                                                               )$506//&DQG-/*$7(:$<//&
                                                                                                                 
                                                                                                                            5HOLHI'HIHQGDQWV
                                                                                                                  




                                                                                                              

                                                                                                                       


  ?                                                                                          67,38/$7,21$1'25'(5                                      &DVH1R&956
                                                                                                                   
                                                                                                                       Case 3:17-cv-00223-RS Document 814 Filed 07/22/20 Page 2 of 4

                                                                                                                   


                                                                                                                         7KH5HFHLYHU6XVDQ/8HFNHU ³5HFHLYHU´ DQG$QJHO.HHQH .HHQH DFODLPDQWLQ

                                                                                                                WKLVDFWLRQVXEPLWWKLVVWLSXODWHGUHTXHVWIRURUGHUZLWKGUDZLQJWKH5HFHLYHU V6HFRQG0RWLRQIRU

                                                                                                                2UGHU$OORZLQJ$QG'LVDOORZLQJ1RQ(E,QYHVWPHQW&ODLP,Q3DUW $QJHO.HHQH 0RWLRQ 

                                                                                                                SXUVXDQWWR&LYLO/RFDO5XOH H DQGVWLSXODWHDQGDJUHHDVIROORZV

                                                                                                                         :+(5($6RQ0D\WKH5HFHLYHUVHUYHGDOHWWHUREMHFWLRQ WKH2EMHFWLRQ E\

                                                                                                                HPDLOWRFRXQVHOIRU.HHQHREMHFWLQJWKH3URRIRI&ODLPILOHGKHUHLQE\.HHQH

                                                                                                                         :+(5($6RQ-XO\WKH5HFHLYHUILOHGKHU0RWLRQVXSSRUWHGE\WKHGHFODUDWLRQV

                                                                                                                RIWKH5HFHLYHUDQGFRXQVHOIRUWKH5HFHLYHUDUHTXHVWIRUMXGLFLDOQRWLFHDQGFHUWLILFDWHRI

                                                                                                                VHUYLFHDQGVHUYHGWKH0RWLRQRQFRXQVHOIRU.HHQHE\ILUVWFODVVPDLOSRVWDJHSUHSDLG 'RFNHW

                                                                                                               1RV 

                                                                                                                        :+(5($6WKH5HFHLYHUVHWWKH0RWLRQIRUKHDULQJEHIRUHWKH&RXUWRQ$XJXVW

                                                                                                               DWSP
                                                             2 DNODQG  &D OLI RU QL D    
                     %UR DGZ D\   W K  ) OR RU 
:HQGHO5RVHQ//3




                                                                                                                        :+(5($6RQ-XO\.HHQHILOHGDQ2SSRVLWLRQWRWKH5HFHLYHU V0RWLRQIRU

                                                                                                               2UGHU$OORZLQJDQG'LVDOORZLQJ1RQ(%,QYHVWPHQW&ODLPLQ3DUWVXSSRUWHGE\WKH

                                                                                                               GHFODUDWLRQRI.HHQH VFRXQVHO 2SSRVLWLRQ 'RFNHW1R 

                                                                                                                        :+(5($6LQWKH2SSRVLWLRQFRXQVHOIRU.HHQHFRQWHQGVDPRQJRWKHUWKLQJVWKDWVKH

                                                                                                               QHYHUUHFHLYHGWKH2EMHFWLRQVHUYHGE\HPDLODQGWKDWVHUYLFHE\HPDLOZDVLPSURSHUXQGHU)HG

                                                                                                               5&LY3

                                                                                                                        :+(5($6LIILOLQJDUHSO\EULHILQVXSSRUWRIKHU0RWLRQWKH5HFHLYHU VFRXQVHOZRXOG

                                                                                                               FRQWHQGDPRQJRWKHUWKLQJVVXSSRUWHGE\GHFODUDWLRQVWKDWWKH2EMHFWLRQZDVVHQWDQGUHFHLYHG
                                                                                                          




                                                                                                               DQGWKDW)HG5&LY3GLGQRWDSSO\WRWKHVHUYLFHRIWKH2EMHFWLRQ

                                                                                                                        :+(5($6QRWZLWKVWDQGLQJWKHGLVSXWHGLVVXHVRIVHUYLFHRIWKH2EMHFWLRQWKH5HFHLYHU

                                                                                                               DQG.HHQHERWKDJUHHWKDW.HHQHVKRXOGKDYHDQDGGLWLRQDOWZHQW\  GD\VWRVXEPLWWRWKH

                                                                                                               5HFHLYHUDOOHYLGHQFHWRVXSSRUW.HHQH VFODLPVIRUGDPDJHV

                                                                                                                        :+(5($6WRSURYLGH.HHQHZLWKWKHDGGLWLRQDOWZHQW\  GD\VWRVXEPLWHYLGHQFHRI

                                                                                                               .HHQH VFODLPVIRUGDPDJHVWKH5HFHLYHUDQG.HHQHERWKVWLSXODWHDQGDJUHHWKDWWKH0RWLRQ

                                                                                                               VKRXOGEHZLWKGUDZQSXUVXDQWWR/RFDO5XOH H 

                                                                                                              


  ?                                                                                          67,38/$7,21$1'25'(5                                                      &DVH1R&956
                                                                                                                   
                                                                                                                       Case 3:17-cv-00223-RS Document 814 Filed 07/22/20 Page 3 of 4

                                                                                                                   


                                                                                                                        :+(5($63ODLQWLIIWKH6HFXULWLHVDQG([FKDQJH&RPPLVVLRQGRHVQRWRSSRVHWKLV

                                                                                                                6WLSXODWLRQWKHUHTXHVWHGUHOLHIDQGDWWDFKHG3URSRVHG2UGHU

                                                                                                                        12:7+(5()25(WKH5HFHLYHUDQG.HHQHVWLSXODWHWRDQGUHVSHFWIXOO\UHTXHVWWKDW

                                                                                                                WKH&RXUWHQWHUWKHDWWDFKHG3URSRVHG2UGHUZLWKGUDZLQJWKH5HFHLYHU V0RWLRQDQGSURYLGLQJ

                                                                                                                .HHQHZLWKWZHQW\  GD\VIURPWKHHQWU\RIWKH3URSRVHG2UGHUWRVXEPLWWRWKH5HFHLYHUDOO

                                                                                                                HYLGHQFHWRVXSSRUW.HHQH VFODLPVIRUGDPDJHV

                                                                                                                67,38/$7('$1'$*5(('72%<

                                                                                                                '$7('-XO\                     :(1'(/526(1//3
                                                                                                                 
                                                                                                                

                                                                                                               
                                                                                                                                                           %\          /s/ Elizabeth Berke-Dreyfuss
                                                                                                                                                                (OL]DEHWK%HUNH'UH\IXVV
                                                                                                                                                                   $WWRUQH\VIRU6XVDQ/8HFNHU5HFHLYHU
                                                                                                                                                                
                                                             2 DNODQG  &D OLI RU QL D    




                                                                                                               
                     %UR DGZ D\   W K  ) OR RU 
:HQGHO5RVHQ//3




                                                                                                                 
                                                                                                               '$7('-XO\                            %85721(03/2<0(17/$:

                                                                                                               
                                                                                                                 
                                                                                                               
                                                                                                                                                            %\
                                                                                                                                                                      /s/ Jocelyn Burton
                                                                                                                                                                  -RFHO\Q%XUWRQ
                                                                                                                                                                 $WWRUQH\VIRU$QJHO.HHQH
                                                                                                                 
                                                                                                                                             
                                                                                                              
                                                                                                          




                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              


  ?                                                                                          67,38/$7,21$1'25'(5                                                      &DVH1R&956
                                                                                                                   
                                                                                                                       Case 3:17-cv-00223-RS Document 814 Filed 07/22/20 Page 4 of 4

                                                                                                                   


                                                                                                                                                              25'(5

                                                                                                                         %DVHGRQWKHIRUJRLQJVWLSXODWLRQDQGJRRGFDXVHDSSHDULQJ

                                                                                                                         ,7,6+(5(%<25'(5('WKDWWKH5HFHLYHU V6HFRQG0RWLRQIRU2UGHU$OORZLQJDQG

                                                                                                                'LVDOORZLQJ1RQ(%,QYHVWPHQW&ODLP,Q3DUW $QJHOH.HHQH 'RFNHW1R LVKHUHE\

                                                                                                                ZLWKGUDZQ

                                                                                                                         ,7,6)857+(525'(5('WKDW$QJHO.HHQHVKDOOKDYHWZHQW\  GD\VIURPWKHGDWH

                                                                                                                RIWKHHQWU\RIWKLV2UGHUWRVXEPLWWRWKH5HFHLYHUDOOHYLGHQFHLQVXSSRUWRI$QJHO.HHQH V

                                                                                                                FODLPVIRUGDPDJHV

                                                                                                                         ,7,66225'(5('

                                                                                                                        '$7('-XO\22

                                                                                                              

                                                                                                              
                                                                                                                                                               5LFKDUG6HHERUJ
                                                             2 DNODQG  &D OLI RU QL D    
                     %UR DGZ D\   W K  ) OR RU 
:HQGHO5RVHQ//3




                                                                                                                                                              8QLWHG6WDWHV'LVWULFW-XGJH
                                                                                                                   
                                                                                                                        
                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              
                                                                                                          




                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              


  ?                                                                                          67,38/$7,21$1'25'(5                                                      &DVH1R&956
                                                                                                                   
